Citation Nr: 1009177	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-04 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle injury.

2.  Entitlement to service connection for residuals of a left 
ankle injury.

3.  Entitlement to service connection for residuals of a 
right knee injury.

4.  Entitlement to service connection for residuals of a left 
knee injury.

5.  Entitlement to service connection for generalized 
arthritis.

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
March 1972 and from February 1984 to April 1984.  The record 
indicates that the Veteran also served in the U.S. Army 
Reserves from February 1982 to October 2005 with unverified 
dates of ACDUTRA and INACDUTRA.
  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, after a review of the record, the Board has 
determined that further development is necessary before 
adjudication of the claim

The record indicates that the Veteran served in the U.S. Army 
Reserves from February 1982 to October 2005.  The Veteran 
contends that his claimed disabilities occurred during 
ACDUTRA and/or INACDUTRA.  The dates of any ACDUTRA and/or 
INACDUTRA are not of record.  Thus, in order to properly 
adjudicate the claims of service connection for the 
aforementioned injuries, it is imperative that all periods of 
ACDUTRA and INACDUTRA be verified.



Accordingly, the case is REMANDED for the following action:

1.	The RO should attempt to verify the 
Veteran's ACDUTRA and INACDUTRA with 
the U.S. Army Reserves from all 
appropriate sources, including a 
request of pay records from the 
Defense Finance and Accounting 
Service (DFAS) that indicate the 
Veteran's duty status for ACDUTRA 
and INACDUTRA and obtaining a copy 
of his service personnel file.

2.	Upon completion of the foregoing and 
any other development deemed 
necessary, the RO should 
readjudicate the Veteran's claims of 
entitlement to service connection 
for residuals of a right and left 
ankle injury, residuals of a right 
and left knee injury, generalized 
arthritis and hypertension, based on 
a review of the entire evidentiary 
record.  If the benefits sought on 
appeal remains denied, the RO should 
provide the Veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should 
be returned to the Board for further 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


